     Case 19-10842-elf       Doc 53-2 Filed 07/16/20 Entered 07/16/20 14:22:29           Desc
                                  Proposed Order Page 1 of 1



                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                            :
                                                  :
         Danielle Seaberg                         :      Case No.: 19-10842(ELF)
                                                  :
         Debtors                                  :      Chapter 13



                            ORDER GRANTING DEBTOR’S MOTION TO
                             MODIFY PLAN AFTER CONFIRMATION



         AND NOW, this ______ day of                                    , 2020 upon consideration of
the Motion to Modify the Chapter 13 Plan after Confirmation it is hereby ORDERED and DECREED
that the Chapter 13 Plan may be modified in accordance with the Debtor’s Motion;




         FURTHER ORDERED:




                                                  ________________________
                                                  Hon. Eric L. Frank
